Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 08/14/20.
Claims 1, 3-6, and 7-10 are pending in the application.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Method and Apparatus for Analyzing Heat Exchanger Performance.

Claim Objections
Claim 5 is objected to for insufficient antecedent basis for “the passage of time.”  Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
suction-air temperature detection unit -> 0021 , element 34
cooled/heated air temperature detection unit-> 0021 , element 33
control device configured to -> 0022, element 50

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; ->  Each respective unit is a generic placeholder 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that";  Each unit “configured to” represents function language 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Each unit is not modified by sufficient structure (e.g. detection and control unit do not connote a recognized hardware structure)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a heat exchanger is dirty based on time series data regarding the temperature difference and determining whether the heat exchanger is dirty based on when a temperature difference falls within a range of a set temperature or that the temperature difference continuously falls within a range for a time period longer than a set determination period.  The determination steps falls within what can be reasonably performed mentally (e.g. acquiring data, comparing data to ranges, and determining the data is falls within a range a number of times or for longer than a predetermined time).  
  This judicial exception is not integrated into a practical application because the additional limitations of the respective detection units represent tangential data gathering; the heat exchanger unit, control device, and detection units are recited generally such that the controller represents an instruction to apply; the detection units and heat exchanger represent contextual components and indicate the field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a heat exchanger, detection units, and controller represent conventional and well-known components, infra applied prior art as teaching each of these limitations.
  Claims 4 and 7 further represents an abstract idea of a mental process based on determining there is insufficient refrigerant based on observing temperatures exceeding a threshold
   Claim 8 generally recites the control device having a function to maximize a time required until the air conditioning apparatus stops, and further recites this is performed “in such a manner,” which is recited generally so as to provide a direction to apply. Moreover, the limitations represent an indication in which the abstract idea is applied.
  Claims 9-10 further recite conventional and well-known air conditioner components, infra claim 9-10 (Kim et al.) 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“wherein the control device determines that the heat exchange unit is dirty, when the number of times a time period for which the temperature difference continuously falls within a range of a set temperature zone is longer than a set determination period is larger than or equal to a set number of times”
It is ambiguous whether a number of times a time for which a temperature differences falls within a range of set temperature zone represents a cumulative number for comparison to a set number of times or represents a time duration for comparison to a set determination period.  Is the claim language stating the number of times a difference falls within a range is greater than a set number of times over a predetermined duration; that the number of times a duration (e.g. cumulative duration) in which temperature fall within a range is longer than a set determination period; or that the cumulative duration in which a value is exceed is larger than a threshold, cumulative duration and existing for longer than a predetermined time period. In particular, the language “longer than a set determination period is larger than or equal to a set number of times” is confusing with respect to whether the number represents a time period for comparison to the set determination period or represents numerical count for comparison to a number of times but would also be longer than a set determination period. 
For purposes of examination, the limitations are interpreted as determining whether a cumulative number of times a temperature differences falls into (e.g. exceeds a threshold range) exceeds a count threshold.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 5, in accordance with means plus analysis, map each detection unit to a generic structure in the specification.  The specification does not particularly and distinctly describe the corresponding structure, see published paragraphs 0020-21.  It is ambiguous whether the units represent a processor, interface, sensors (e.g. it is noted the specification states the units receive data from sensors), or software.  
Claims 4 and 7-10 directly or indirectly depend on a rejected base claim and therefore rejected based on their dependency.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue (JP61044239) in view over Lambert et al. (PG/PUB 20160238332) in view over Shen (PG/PUB 2015/0067153)
As per claim 1, Nobue teaches an air-conditioning apparatus comprising:
a suction-air temperature detection unit configured to detect a temperature of air that is sucked into a heat exchange unit or a temperature of space to be subjected to heat exchange as a suction air temperature (page 3/8, see detector for detecting air temperature before passing through the heat exchanger)
a cooled/heated-air temperature detection unit configured to detect a temperature of air blown from the heat exchange unit or a temperature of the heat exchange unit as a cooled/heated air temperature (page 3/8, see detector for detecting air temperature after passing through the heat exchange)
a control device configured to acquire data on a temperature difference between the suction air temperature detected by the suction-air temperature detection unit and the cooled/heated air temperature detected by the cooled/heated-air temperature detection unit at different times as time-series data (page 3/8, 8/8);  and 0[[determine whether the heat exchange unit is dirty or not based on the time-series data regarding the temperature difference]] 
wherein the control device determines 0[[a set temperature zone based on the suction air temperature, and determines that the heat exchange unit is dirty]], 2[[when the temperature difference continuously falls within a range of the determined set temperature zone for a time period longer than a predetermined set determination period]]
0Lanbert teaches determine whether the heat exchange unit is dirty or not based on the time-series data regarding the temperature difference (0015-16: see using ambient air temperature for comparison to heat exchanger temperature to determine the heat exchanger is dirty)
0Lambert teaches determines a set temperature zone 1[[based on the suction air temperature]], and determines that the heat exchange unit is dirty (Lambert, ABSTRACT, 0015-16: see ambient air temperature as the set temperature, and where the ambient air temperature is determined based on the suction air of Nobue 3/8, 8/8)
1Nobue teaches determining a set temperature based on a suction air temperature (page 3/8. 8/8)

                             0,1One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nobue (e.g. providing an ambient air temperature using a suction air temperature detecting unit and cooled air detection unit), to the teachings of Lambert (e.g. determining a dirty heat exchanger based on comparing the heat exchanger temperature with a set temperature, i.e., ambient air temperature), would achieve an expected and predictable result via using ambient air temperature and heat exchanger temperature for determining dirty a dirty heat exchanger while accounting for potential ambient air temperature changes giving false positives.  
2Shen et al. teaches when the temperature difference continuously falls within a range of 3[[the determined set temperature zone]] for a time period longer than a determined set determination period (claim 11, claim 12)
3Lambert teaches the determined set temperature zone (0015-17, see ambient temperature)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Shen (e.g. determining an abnormal condition when a temperature value falls within an upper range, i.e., above threshold limit, for greater than a predetermined amount of time), to the teachings of Nobue, as modified by Lambert (e.g. determining a temperature difference between ambient temperature and heat exchanger temperature), would achieve an expected and predictable result via associating a threshold limit having an upper and lower range to the temperature difference; comparing the temperature difference to the threshold for a predetermined time period; and if the temperature differences falls into the upper range/higher range longer than a threshold duration; determine an abnormal/dirty heat exchanger.  Since transient differences provide false positives, an improved invention is realized by determining a temperature difference is present for longer than a transient time period. 
As per claim 5, Nobue teaches an air-conditioning apparatus comprising:
 a suction-air temperature detection unit configured to detect a temperature of air that is sucked into a heat exchange unit or a temperature of space to be subjected to heat exchange as a suction air temperature (page 3/8, 8/8)
a cooled/heated-air temperature detection unit configured to detect a temperature of air blown from the heat exchange unit or a temperature of the heat exchange unit as a cooled/heated air temperature (page 3/8, 8/8)
a control device configured to acquire data regarding the suction air temperature detected by the suction-air temperature detection unit and the cooled/heated air temperature detected by the cooled/heated-air temperature detection unit at different times (page 3/8, 8/8) and 0[[determines whether the heat exchange unit is dirty or not based on the suction air temperature and a change in the indoor cooled/heated-air temperature that is made with the passage of time]]
wherein the control device determines a set temperature zone 1[[based on the suction air temperature]], and determines that the heat exchange unit is dirty, when the change in the indoorcooled/heated-air temperature that is made 2[[with the passage of time continuously falls within a range of the set temperature zone for a time period longer than the determined set determination period]]
0Lanbert teaches determine whether the heat exchange unit is dirty or not based on the time-series data regarding the temperature difference (0015-16: see using ambient air temperature for comparison to heat exchanger temperature to determine the heat exchanger is dirty)
0Lambert teaches determines a set temperature zone 1[[based on the suction air temperature]], and determines that the heat exchange unit is dirty (e.g. ambient temperature) and heat exchanger temperature (Lambert, ABSTRACT, 0015-16: see ambient air temperature as the set temperature, and where the ambient air temperature is determined based on the suction air of Nobue)
1Nobue teaches determining a set temperature based on a suction air temperature (page 3/8. 8/8)

                             0,1One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nobue (e.g. providing an ambient air temperature using a suction air temperature detecting unit and cooled air detection unit), to the teachings of Lambert (e.g. determining a dirty heat exchanger based on comparing the heat exchanger temperature with a set temperature, i.e., ambient air temperature), would achieve an expected and predictable result via using ambient air temperature and heat exchanger temperature for determining dirty a dirty heat exchanger while accounting for potential ambient air temperature changes giving false positives.  
2Shen et al. teaches with the passage of time continuously falls within a range of 3[[the set temperature zone]] for a time period longer than the determined set determination period (claim 11, claim 12)
3Lambert teaches the determined set temperature zone (0015-17, see ambient temperature)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Shen (e.g. determining an abnormal condition when a temperature value falls within an upper range, i.e., above threshold limit, for greater than a predetermined amount of time), to the teachings of Nobue, as modified by Lambert (e.g. determining a temperature difference between ambient temperature and heat exchanger temperature), would achieve an expected and predictable result via associating a threshold limit having an upper and lower range to the temperature difference; comparing the temperature difference to the threshold for a predetermined time period; and if the temperature differences falls into the upper range/higher than the threshold; determine an abnormal/dirty heat exchanger.  Since transient differences provide false positives, an improved invention is realized by determining a temperature difference is present for longer than a transient time period. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nobue (JP61044239) in view over Lambert et al. (PG/PUB 20160238332) in view over Matsuo et al. (PG/PUB 20180137129)
As per claim 3, Nobue teaches an air-conditioning apparatus comprising:
a suction-air temperature detection unit configured to detect a temperature of air that is
sucked into a heat exchange unit or a temperature of space to be subjected to heat exchange as a
suction air temperature (page 3/8, 8/8)
a cooled/heated-air temperature detection unit configured to detect a temperature of air
blown from the heat exchange unit or a temperature of the heat exchange unit as a cooled/heated
air temperature (page 3/8, 8/8)
a control device configured to acquire data on a temperature difference between the
suction air temperature detected by the suction-air temperature detection unit and the
cooled/heated air temperature detected by the cooled/heated-air temperature detection unit at
different times as time-series data (page 3/3, 8/8) and 0[[determine whether the heat exchange unit is dirty or not based on the time-series data regarding the temperature difference]]
wherein the control device determines that the heat exchange unit is dirty, 2[[when the number of times a time period for which the temperature difference continuously falls within a range of a set temperature zone is longer than a set determination period is larger than or equal to a set number of times]]  
0Lanbert teaches determine whether the heat exchange unit is dirty or not based on the time-series data regarding the temperature difference (0015-16: see using ambient air temperature for comparison to heat exchanger temperature to determine the heat exchanger is dirty)
0Lambert teaches determines a set temperature zone 1[[based on the suction air temperature]], and determines that the heat exchange unit is dirty (e.g. ambient temperature) and heat exchanger temperature (Lambert, ABSTRACT, 0015-16: see ambient air temperature as the set temperature, and where the ambient air temperature is determined based on the suction air of Nobue)
1Nobue teaches determining a set temperature based on a suction air temperature (page 3/8. 8/8)

                             0,1One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nobue (e.g. providing an ambient air temperature using a suction air temperature detecting unit and cooled air detection unit), to the teachings of Lambert (e.g. determining a dirty heat exchanger based on comparing the heat exchanger temperature with a set temperature, i.e., ambient air temperature), would achieve an expected and predictable result via using ambient air temperature and heat exchanger temperature for determining dirty a dirty heat exchanger while accounting for potential ambient air temperature changes giving false positives.  

2Matsuo et al. teaches when the number of times a time period for which 3[[the temperature difference]] continuously falls within a range of a set temperature zone is longer than a set determination period is larger than or equal to a set number of times (0097, Figure 11)
Nobue, as modified, teaches determining a temperature difference, supra0,1

One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Matsuo (e.g. determining a value exceeds a threshold limit and determining a cumulative number of times the value exceeds the threshold), to the teachings of Nobue, as modified by Lambert (e.g. determining a temperature difference between ambient temperature and heat exchanger temperature), would achieve an expected and predictable result via associating a threshold limit having an upper and lower range to the temperature difference; comparing the temperature difference to the threshold for a predetermined time period; and summing the number of time instances the temperature difference exceeds the threshold temperature to provide an overheat indicator.  Since summing the total number of times a temperature difference, each time associated with a time instance (e.g. first value exceeded a threshold for a particular amount of time), and comparing the number of times to a threshold count accounts for non-transient conditions, an improved invention is realized. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue (JP61044239) in view over Lambert et al. (PG/PUB 20160238332) in view over Shen (PG/PUB 2015/0067153) in view over SON et al. (PG/PUB 20180073960)
As per claim 4, teaches the air-conditioning apparatus of claim 1, wherein the control device has a function of determining [[that refrigerant is insufficient, when the cooled/heated air temperature is higher than or equal to a set threshold, even though the temperature difference falls within a range of a set temperature zone]]
SON et al. teaches determining that refrigerant is insufficient, when the cooled/heated air temperature is higher than or equal to a set threshold, even though the temperature difference falls within a range of a set temperature zone (0058, Figure 6B)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of SON (e.g. determining low refrigerant levels based on heat exchanger outlet temperature being less or equal to a threshold), to the teachings of Nobue, as modified by Lambert (e.g. determining a dirty heat exchanger based on comparing heat exchanger temperature to ambient air temperature), would achieve an expected and predictable result via combining said element using known methods.  
As per claim 7, Nobue teaches the air-conditioning apparatus of claim 5, wherein the control device has a function of determining that refrigerant [[is insufficient in amount, when the cooled/heated air temperature is higher than or equal to a set threshold level, even though the change in the indoor cooled/heated-air temperature that is made with the passage of time falls within a range of a set temperature zone]]
SON et al. teaches determining that refrigerant is insufficient, when the cooled/heated air temperature is higher than or equal to a set threshold, even though the temperature difference falls within a range of a set temperature zone (0058, Figure 6B)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of SON (e.g. determining low refrigerant levels based on heat exchanger outlet temperature being less or equal to a threshold), to the teachings of Nobue, as modified by Lambert (e.g. determining a dirty heat exchanger based on comparing heat exchanger temperature to ambient air temperature), would achieve an expected and predictable result via combining said element using known methods.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nobue (JP61044239) in view over Lambert et al. (PG/PUB 20160238332) in view over Shen (PG/PUB 2015/0067153) in view over Discenzo et al. (USPN 8126574)
8.    (Currently amended) The air-conditioning apparatus of claim 1, wherein the control device has a function of controlling an operating capacity of the air-conditioning apparatus (Nobue, as modified by Lambert, supra claim 1)  [[in such a manner as to maximize time that is required until the air-conditioning apparatus stops because of occurrence of an abnormality, when the control device determines that [[the heat exchange unit is dirty]]
Discenzo teaches controlling the operating capacity of components in such a manner as to maximize time that is required until [[the air-conditioning apparatus]] stops because of occurrence of an abnormality, when the control device determines [[the heat exchanger is dirty]] (ABSTRACT, Col 2 lines 55-57, Col 4 lines 35-40: see life expectancy and associated altering control functions to maximize time until component actually fails, Col 8 lines 1-12, and when/in response to determining an abnormality, Col 7 lines 63-67: see performing signal processing to determine when to implement reduced operation modes to extend component life)
Nobue, as modified by Lambert, teaches determining when a heat exchanger is dirty, supra claim 1.
  One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Discenzo (e.g. extending the lifetime of a component in response to detecting an abnormality), to the teachings of Nobue, as modified by Lambert (e.g. determining an abnormal condtion, i.e., dirty heat exchanger), would achieve an expected and predictable result via adapting air conditioning operation to extend air conditioning operating life.  Since abnormal temperature deviations affect air conditioner efficiency and increasing the stress applied to the air conditioner, an improved invention is realized by adjusting air conditioner operation to account for faulty components of the air conditioner

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue (JP61044239) in view over Lambert et al. (PG/PUB 20160238332) in view over Shen (PG/PUB 2015/0067153) in view over Kim et al. (USPN 7587908)
As per claim 9, Nobue teaches the air-conditioning apparatus of claim 1, wherein the heat exchange unit includes [[an indoor heat exchanger]] and an air filter configured to remove dust from air that flows into the [[ indoor heat exchanger, and the heat exchange unit is installed in an indoor unit]] (page 3/8, 8/8)
   Kim et al. teaches an indoor heat exchanger and the heat exchange unit is installed in an indoor unit (ABSTRACT, Col 1 lines 33-40)
Nobue teaches an air filter for filtering air before the heat exchanger (ABSTRACT, 3/8, 8/8)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nobue (e.g. providing a unit air filter and heat exchanger), to the teachings of Kim (e.g. providing an indoor heat exchanger and air filter), would achieve an expected and predictable result via adapting the unit of Nobue to be integrated into an indoor unit.  Since filtering incoming air into an indoor unit’s heat exchanger reduces dust accumulation within the exchanger, an improved invention is realized. 
10.    (Currently amended) The air-conditioning apparatus of claim 1, wherein the heat exchange unit includes an [[outdoor heat exchanger, and is installed in an outdoor unit]]  (Nobue, 3/8, 8/8)
Kim teaches where the heat exchanger includes an outdoor heat exchanger, and is installed in an outdoor unit (Col 2 lines 13-19)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nobue (e.g. providing a unit air filter and heat exchanger), to the teachings of Kim (e.g. providing an outdoor heat exchanger and outdoor unit), would achieve an expected and predictable result via adapting the unit of Nobue to include an outdoor heat exchanger.  Since an outdoor heat exchanger facilitates the exchange of heated air, an improved invention is realized (Kim, Col 2 lines 33-36)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Refrigerant Leakage:  20190039437
Estimating Useful Life:  (USPN 6871160)
Statistical threshold comparisons for fault detection
20170279261  20160190799  20190154754  20170082672
Heat Exchanger Performance
20190309973 20090126899  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117